DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received April 7, 2022 are acknowledged.

Claims 2 and 10 have been canceled.
Claim 1 has been amended.
Claims 1, 3-9, and 11-22 are pending in the instant application.
Claims 13-16 and 18-21 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed May 3, 2021.

Claims 1, 3-12, 17, and 22 are under examination in this office action as they read upon the anti-TNF clone 16-22H05 which has the CDRs of SEQ ID NOs:7-12, VH of SEQ ID NO:13, VL of SEQ ID NO:14 and scFv of SEQ ID NO:15.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 3-7, 9-12, 17, and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of applicant’s claim amendments received April 7, 2022 which adequately address the issues raised in the prior office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The rejection of claim 10 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2015/144852 has been rendered moot by the cancelation of said claim as part of the April 7, 2022 response.


Claims 1, 3-9, 11, 12, 17, and 22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-16 and 18-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 3, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 1, 3-9, and 11-22 are allowable.
Applicant has claimed a novel and non-obvious genus of antibodies defined by their CDR sequences which bind TNF, nucleic acids and host cell encoding such antibodies, and the administration of such antibodies to treat inflammatory disorders.  It should be noted that as of the filing date of the instant application, numerous anti-TNF antibodies are commercially available in many countries worldwide for the treatment of inflammatory disorders.  See for example WO 2015/144852 (of record) as well as pages 1-4 of the instant specification.  Notably such disorders include inflammatory bowel disease and ulcerative colitis (US 5,919,452, see entire document, particularly the claims).  None of such prior art antibodies appear to have the same biological sequences as what the instant claims require, but there does not appear to be any reason that artisans would be unable to make what has been claimed given the ubiquity of molecular biology techniques and given the 20+ year history of clinical use of anti-TNF antibodies in humans it appears reasonable that artisans would be able to practice that which has been presently claimed without undue experimentation.  In view of all of the above, the instant claimed inventions have been found to be allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644